DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. One suggestion for the new title is to include a heat exchanger module upstream of the fan assembly since this is what the claims are directed to. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 ll. 3, reciting “from the or each exhaust module” is unclear what “each exhaust module” is referring to, because claim 1 only requires one exhaust module. 
Claim 5 recites the limitation “preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m”, which is unclear what is the intended scope of the claim and if the claimed narrower range is a limitation.  See MPEP § 2173.05(d).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 6575406 B2) in view of Storage (US 8387362 B2).
Regarding claim 1
	Nelson discloses an aircraft (Fig 2) comprising a machine body (fuselage 1802 of the aircraft Fig 18, Col 13 ll. 22), 
the machine body enclosing a turbofan gas turbine engine (engine 1816 enclosed by fuselage/machine body in Fig 18, 1816 being a turbofan engine, Col 3 ll. 35-38),
the turbofan gas turbine engine comprising, in axial flow sequence, a fan assembly (fan annotated in Fig 18), a compressor module, a combustor module, a turbine module, and an exhaust module (https://ahdictionary.com/word/search.html?q=gas+turbine, definition of a gas turbine engine includes a compressor, a combustor, a turbine, and an exhaust in sequential order); and
wherein the machine body comprises a single fluid inlet aperture (single inlet 1823), the fluid inlet aperture being configured to allow a fluid cooling flow (cool ambient air enters the inlet 1823) to enter the machine body (fuselage 1802) and to pass through the turbofan gas turbine engine (1816).

    PNG
    media_image1.png
    655
    695
    media_image1.png
    Greyscale

Nelson is silent on a plurality of ancillary systems, 
a heat exchanger module in axial flow sequence with a fan assembly,
wherein the fluid inlet aperture being configured to allow a fluid cooling flow to pass through the heat exchanger module, and 
the heat exchanger module being configured to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid cooling flow prior to an entry of the entire fluid cooling flow into the fan module. 
However, Storage teaches a turbofan gas turbine engine (Fig 8) comprising a plurality of ancillary systems (heat generating systems such as lubrication oil, engine bearings, generators, actuators, electronic controls, Col 3 ll. 7-12, construed to be the ancillary systems), 
a heat exchanger module (heat exchanger assembly 130 in Fig 8) in axial flow sequence with a fan assembly (heat exchanger 130 positioned at inlet 201 and upstream of fan assembly in Fig 8),
wherein the fluid inlet aperture (inlet at 201) being configured to allow a fluid cooling flow (air at inlet 201 construed to be the cooling flow) to pass through the heat exchanger module (heat exchanger assembly 130 positioned upstream of fan assembly 12, such that cooling flow channeled into the intake side 28 is first channeled through the heat exchanger 130 before entering the fan assembly, Col 3 ll. 27-33), and 
the heat exchanger module being configured to transfer a waste heat load from the gas turbine engine and the ancillary systems (HX 130 to cool ancillary systems such as lubrication oil, engine bearings, generators, actuators, electronic controls, Col 3 ll. 7-12; and HX 130 to facilitate reducing operating temperature of the fluid channeled through the HX assembly, Col 3 ll. 30-33) to the fluid cooling flow (cooling flow at inlet 201) prior to an entry of the entire fluid cooling flow into the fan module (all of the cooling flow enters the HX 130 first before flowing to the fan assembly in Fig 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the turbofan gas turbine engine in Nelson a plurality of ancillary systems, as suggested and taught by Storage, because the ancillary systems including critical components for engine operations (lubrication oil, generator, electronic controls), and 
to add a heat exchanger to the turbofan gas turbine engine in Nelson, such that the heat exchanger disposed upstream of the fan assembly, wherein the fluid inlet aperture being configured to allow a fluid cooling flow to pass through the heat exchanger module, and 
the heat exchanger module being configured to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid cooling flow prior to an entry of the entire fluid cooling flow into the fan module, as suggested and taught by Storage, because by placing the heat exchanger at the most upstream location of the engine, it is exposed to the coldest ambient air, thus would allow for more heat transfer and effectively cooling the ancillary systems.
Regarding claim 4
	Nelson in view of Storage discloses the aircraft as claimed in Claim 1.
Nelson further discloses the machine body (fuselage 1802 in Fig 18) further comprising a single fluid exhaust aperture (exhaust aperture being the exhaust at the aft end of gas turbine 1816), and wherein the fluid exhaust aperture is configured to channel the fluid flow from the exhaust module out of the machine body (fluid exhaust flow exits the exhaust module of the gas turbine 1816 via the exhaust aperture). 
Regarding claim 6
	Nelson discloses a method of operating an aircraft (Fig 2), the aircraft comprising a machine body (fuselage 1802 of the aircraft Fig 18, Col 13 ll. 22) enclosing a turbofan gas turbine engine (engine 1816 enclosed by fuselage/machine body in Fig 18, being a turbofan engine, Col 3 ll. 35-38),
the turbofan gas turbine engine comprising, in axial flow sequence, a fan assembly (fan annotated in Fig 18), a compressor module, a combustor module, a turbine module, and an exhaust module (https://ahdictionary.com/word/search.html?q=gas+turbine, definition of a gas turbine engine includes a compressor, a combustor, a turbine, and an exhaust in sequential order); and
wherein the method comprises the steps of:
(i) providing the machine body (fuselage 1802 Fig 18); 
(ii) | arranging the fan assembly, the compressor module, the combustor module, the turbine module, and the exhaust module within the machine body (engine 1816 arranged within the fuselage 1802);
(iii) providing the machine body with a single fluid inlet aperture (single inlet 1823), the fluid inlet aperture being configured to allow a fluid cooling flow (cool ambient air enters the inlet 1823) to enter the machine body (fuselage 1802) and to pass through the turbofan gas turbine engine (1816); and 
(v) operating the engine such that the entire flow enters the fan module (all of the intake flow through 1823 enters fan module annotated in Fig 18)

    PNG
    media_image1.png
    655
    695
    media_image1.png
    Greyscale

Nelson is silent on a plurality of ancillary systems, 
a heat exchanger module in axial flow sequence with a fan assembly,
wherein the fluid inlet aperture being configured to allow a fluid cooling flow to pass through the heat exchanger module, and 
(iv) configuring the heat exchanger module to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid flow prior to an entry of the fluid flow into the fan module.
However, Storage teaches a turbofan gas turbine engine (Fig 8) comprising a plurality of ancillary systems (heat generating systems such as lubrication oil, engine bearings, generators, actuators, electronic controls, Col 3 ll. 8-12, construed to be the ancillary systems), 
a heat exchanger module (heat exchanger assembly 130 in Fig 8) in axial flow sequence with a fan assembly (heat exchanger 130 being upstream of fan assembly),
wherein the fluid inlet aperture (inlet at 201) being configured to allow a fluid cooling flow to pass through the heat exchanger module (heat exchanger assembly 130 positioned upstream of fan assembly 12, such that air channeled into the intake side 28 is first channeled through the heat exchanger 130, Col 3 ll. 27-33), and 
a step of configuring the heat exchanger module to transfer a waste heat load from the gas turbine engine and the ancillary systems (HX 130 to cool ancillary systems such as as lubrication oil, engine bearings, generators, actuators, electronic controls, Col 3 ll. 8-12, and HX 130 to facilitate reducing operating temperature of the fluid channeled through the HX assembly, Col 3 ll. 30-33) to the fluid cooling flow (air entering inlet 201) prior to an entry of the entire fluid cooling flow into the fan module (all of the cooling air flow passing through HX 130 first then to the fan assembly in Fig 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the turbofan gas turbine engine in Nelson a plurality of ancillary systems, as suggested and taught by Storage, because the ancillary systems including critical components for engine operations (lubrication oil, generator, electronic controls), and 
to add a heat exchanger to the turbofan gas turbine engine in Nelson, such that the heat exchanger disposed upstream of the fan assembly, wherein the fluid inlet aperture being configured to allow a fluid cooling flow to pass through the heat exchanger module, and 
to configure the heat exchanger module to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid cooling flow prior to an entry of the entire fluid cooling flow into the fan module, as suggested and taught by Storage, because by placing the heat exchanger at the most upstream location of the engine, it is exposed to the coldest ambient air, thus would allow for more heat transfer and effectively cooling the ancillary systems.. 
Regarding claim 8
	Nelson in view of Storage discloses the method as claimed in Claim 6.
Nelson further discloses an additional following step of 
providing the machine body with a single fluid exhaust aperture (exhaust aperture being the exhaust at the aft end of gas turbine 1816 in Fig 18), the fluid exhaust aperture is configured to channel the fluid flow from the exhaust module out of the machine body (fluid exhaust exits the exhaust module of the gas turbine 1816 to the exhaust aperture).

Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Storage, as applied to claims 1 and 6 above, and further in view of Youssef (US 10260371 B2).
Regarding claim 2
	Nelson in view of Storage discloses the aircraft as claimed in Claim 1.
Nelson further discloses the engine is a turbofan gas turbine engine (Col 3 ll. 35-38) wherein a proportion BCOMB of the fluid cooling flow passes sequentially through the compressor, combustor, and turbine modules (a portion of the intake air passes through the fan bypass while another portion BCOMB of the intake air passes through the core engine including the compressor, combustor and turbine modules, annotated in Fig 18).

    PNG
    media_image2.png
    655
    682
    media_image2.png
    Greyscale

Nelson in view of Storage is silent on wherein the BCOMB parameter is defined in the range of 0.20 to 0.71.
	However, Youssef teaches a low bypass ratio turbofan gas turbine engine (Fig 2) having a bypass ratio of 1.7 (Col 5 ll. 25-37). 
Since the bypass ratio is defined as the ratio between the mass flow rate in the bypass flow path to the mass flow rate through the core flow path BCOMB (Col 5 ll. 25-30, this definition is also consistent with the instant application definition of a bypass ratio in the instant specification page 13 ll. 20-25), a bypass ratio of 1.7 means:
For 1 unit of air flowing through the core BCOMB, there is 1.7 unit of air flowing through the bypass flow path,
Thus, the total intake air is 2.7 units, making the percentage of air flowing through the bypass flow path to be 63% and the percentage of air flowing through the core BCOMB to be 37% or 0.37, i.e. in the claimed range of 0.20 to 0.71
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bypass ratio of the turbofan gas turbine engine in Nelson in view of Storage to be 1.7 such that the resulting BCOMB parameter is 0.37 which is within the range of 0.20 to 0.71, as suggested and taught by Youssef, because all the claimed elements were known in the prior art (turbofan gas turbine engine with a bypass ratio of 1.7) and one skilled in the art could have combined the elements as claimed by known methods (building a turbofan engine with the bypass ratio of 1.7) with no change in their respective functions (providing thrust for an aircraft using a turbofan gas turbine engine), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
 Regarding claim 3
	Nelson in view of Storage and Youssef discloses the aircraft as claimed in Claim 2.
Nelson in view of Storage and Youssef further discloses wherein the BCOMB parameter is defined in the range of 0.29 to 0.71 (Youssef teaches BCOMB being 0.37). 
Regarding claim 7
	Nelson in view of Storage discloses the method as claimed in Claim 6.
Nelson further discloses to operate the engine such that the entire fluid flow enters the fan module (all the intake air enters the fan module of the turbofan gas turbine engine, Fig 18), a proportion BCOMB of the fluid cooling flow passes sequentially through the compressor, combustor, and turbine modules (a portion of the intake air passes through the fan bypass while another portion BCOMB of the intake air passes through the core engine including the compressor, combustor and turbine modules, annotated in Fig 18).

    PNG
    media_image2.png
    655
    682
    media_image2.png
    Greyscale

Nelson in view of Storage is silent on wherein the BCOMB parameter is defined in the range of 0.20 to 0.71.
	However, Youssef teaches a low bypass ratio turbofan gas turbine engine (Fig 2) having a bypass ratio of 1.7 (Col 5 ll. 25-37). 
Since the bypass ratio is defined as the ratio between the mass flow rate in the bypass flow path to the mass flow rate through the core flow path BCOMB (Col 5 ll. 25-30, this definition is also consistent with the instant application definition of a bypass ratio in the instant specification page 13 ll. 20-25), a bypass ratio of 1.7 means:
For 1 unit of air flowing through the core BCOMB, there is 1.7 unit of air flowing through the bypass flow path,
Thus, the total intake air is 2.7 units, making the percentage of air flowing through the bypass flow path to be 63% and the percentage of air flowing through the core BCOMB to be 37% or 0.37, i.e. in the claimed range of 0.20 to 0.71
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bypass ratio of the turbofan gas turbine engine in Nelson in view of Storage to be 1.7 such that the resulting BCOMB parameter is 0.37 which is within the range of 0.20 to 0.71, as suggested and taught by Youssef, because all the claimed elements were known in the prior art (turbofan gas turbine engine with a bypass ratio of 1.7) and one skilled in the art could have combined the elements as claimed by known methods (building a turbofan engine with the bypass ratio of 1.7) with no change in their respective functions (providing thrust for an aircraft using a turbofan gas turbine engine), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Storage, as applied to claim 1 above, and further in view of Knight (US 20170191413 A1).
Regarding claim 5
	Nelson in view of Storage discloses the aircraft as claimed in Claim 1.
Nelson further discloses a fan having a fan diameter (diameter of fan section of the turbofan engine in Fig 18).
Nelson in view of Storage is silent on the fan assembly comprises a plurality of fan blades defining a fan diameter (D), and the fan diameter D is within the range of 0.3m to 2.0m. 
However, Knight teaches a turbofan gas turbine engine having a fan assembly (13 Fig 1) having a plurality of fan blades, the fan diameter D is within the range of 0.3m to 2.0m (fan diameter can be 55 inches, Para 0021, or 1.4 meters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify fan assembly of the turbofan gas turbine engine in Nelson in view of Storage to have a plurality of fan blades with a fan diameter of 1.4m which is within the range of 0.3m to 2.0m, as suggested and taught by Youssef, because all the claimed elements were known in the prior art (fan assembly with a plurality of fan blades with a fan diameter of 1.4m) and one skilled in the art could have combined the elements as claimed by known methods (building a fan assembly with a plurality of blades at a specific diameter of 1.4m) with no change in their respective functions (drawing in a sufficient amount of intake air for operation of the turbofan engine), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davidson (US 2973165 A) teaches an aircraft with a plurality of engines integrated into the wings
Kroon (US 2474258 A) teaches inlet guide vanes 16 being a heat exchanger 48 to cool the oil in the oil conduits 40
Bevilaqua (US 6729575 B2) teaches a propulsion system having a turbo-fan engine built into the fuselage of the aircraft
Dickau (US 6918244 B2) teaches different cross-sectional area of the intake duct and the fan diameter	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thuyhang N Nguyen/Examiner, Art Unit 3741